DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Response to Amendment2.        In an amendment dated, June 03, 2021, claims 1, 6, 14 and 20 are amended and claim (s) 23 newly added. Currently claims 1-23 are presented and are allowed.
                                 
                                           Allowable Subject Matter

3.       The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record namely Jeong et al. U.S. Patent Application Publication No. 2018/0088736, Shin et al. U.S. Patent Application Publication No. 2015/0331451, Cha et al. U.S. Patent Application Publication No. 2019/0072997, Yoon et al U.S. Patent Application Publication No. 2014/0126227, Sato U.S. Patent Application Publication No.2015/0324056 and other cited art of record do not fairly suggest either alone or in combination of the now recited features of the independent claims. It is therefore respectfully submitted the claims are allowable over the prior art of record.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

                                                          Conclusion
4.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/BENYAM KETEMA/Primary Examiner, Art Unit 2626                                                                                                                                                                                                                06/19/2021